Citation Nr: 9928558	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-15 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for Lyme Disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K.B.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
February 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.  Thereafter, the veteran's claims 
files were transferred to the RO in Sioux Falls, South 
Dakota.

The issues certified for appellate consideration in this case 
include the issue of entitlement to service connection for 
sexually transmitted disease or HLTV-II.  However, at his 
July 1999 Travel Board hearing before the undersigned Member, 
the veteran withdrew his appeal regarding this issue.  
Accordingly, the issue of entitlement to service connection 
for sexually transmitted disease is no longer before the 
Board, and the appeal is limited to consideration of the 
issue on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claim of entitlement to service connection for Lyme 
disease is not plausible.


CONCLUSION OF LAW

The claim for service connection for Lyme disease is not well 
grounded.  38 U.S.C.A. § 5107(a)(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before the Board may address the merits of the appellant's 
claim it must, first be established that the claim is well-
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim is not 
well-grounded there is no duty to assist.  Struck v. Brown, 9 
Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

For reasons indicated below, the veteran's claim is not well-
grounded.

Factual Background

The veteran's service medical records are completely devoid 
of any complaints, findings, treatment or diagnoses 
compatible with Lyme disease.  

VA treatment records dating from May 1981 to January 1995 
show that the veteran experienced and was treated for several 
rashes throughout the years.  A September 1991 domiciliary 
intake assessment lists ringworm as one of the veteran's 
medical problems.  November 1994 treatment records show that 
the veteran was concerned about Lyme disease after recent 
exposure to ticks.  He denied any history of a bullseye rash 
or migrating joint pain.  Lyme titers drawn were negative.  A 
January 1995 progress note indicates that the veteran felt he 
had possible Lyme disease, but that titers had been negative 
in the past and the veteran had atypical symptomatology.  

During a February 1995 VA compensation examination, the 
veteran gave a history of being bitten by an insect in 1994 
which he presumed was a tick and that he believed subsequent 
skin lesions were a result of Lyme disease.  He admitted that 
Lyme antigen tests were negative but was quick to state he 
was on antibiotics at the time and that the serological tests 
were therefore unreliable.  The examiner found no evidence of 
Lyme disease and diagnosed mild scattered folliculitis.  

The veteran submitted an August 1996 Juvenile Court for Polk 
County, Iowa, Order Re Termination of Parental Rights.  In 
the order it was noted that because of his "chronic fatigue 
syndrome, arthritis and Lyme's disease the veteran was 
physically unable to meet the demands of an active toddler on 
his own."

The veteran testified, at his June 1997 personal hearing, 
that he had had a rash on his body since service.  He stated 
that, during service, a tick had bitten him in the summer of 
1974.  He began to experience fevers and chills, bloodshot 
eyes, headaches and his ankles made "popping" sounds.  He 
did not seek treatment at the time and the condition lasted 
four to five weeks.  At that time he was on antibiotics for a 
urinary tract infection.  

A July 1997 VA dermatology treatment record indicates that 
the veteran was convinced he had symptoms for the last 10 
years associated with Lyme disease and he wanted a biopsy of 
any lesions to rule in/out Lyme disease.  He became angry 
when the examiner did not feel a clinical need for a biopsy.  
However, biopsies were taken that a pathology report later 
that month showed were post-inflammatory pigmentary 
alterations.  

During his July 1999 Travel Board hearing before the 
undersigned Member, the veteran testified that he believed he 
was infected with Lyme disease as a security policeman in 
South Dakota in 1974 while still in service.  He believed he 
had continued to suffer from the disease for the following 
twenty-five years.  He admitted that he had never been 
diagnosed with Lyme disease, but was only given one test and 
was told it was not accurate.  Furthermore VA had given him 
antibiotics for sinus infections.  

The veteran has submitted copies of several medical articles 
and texts addressing Lyme disease.  Some of the articles 
indicate that serological tests are inaccurate and the 
diagnosis should be a clinical determination.

Analysis

Although the veteran contends that he has Lyme disease, he is 
not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

There is no medical or other competent evidence of record 
that the veteran currently has Lyme disease or residuals 
thereof.  Service connection is not in order in the absence 
of any residuals or evidence of a disability currently.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
regard, the Board finds that the August 1996 court order is 
not a medical opinion and the submitted medical texts, by 
their own general terms, do not serve to establish the 
required competent medical evidence of a current diagnosis, 
with respect to the veteran.  See Sacks v. West, 11 Vet. App. 
314 (1998).

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim for service 
connection for Lyme disease.



ORDER

Service connection for Lyme disease is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

